Title: To Thomas Jefferson from William Short, 11 March 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris March 11. 1792.
          
          The three last days have been marked by events as unexpected as they are important.—I will relate them in the order in which they have become known here.
          An express dispatched by the English Ambassador at Madrid passed through this place the 8th. and left letters for Lord Gower, and also for M. De Lessart informing that on the 27th. of the last month a guard was sent in the night to arrest the Count de Florida Blanca and conducted him it was not known where at the time of the departure of the express but conjectured to be to his estate in the country. Count Daranda was immediately called to court with the title of Doyen du  Conseil and will in this character direct the ministry. The same letters say that there had been previously a good deal of fermentation among the people of Madrid, and it is supposed that that circumstance was made use of by the enemies of M. Florida Blanca, and particularly the Queen’s favorite against whom the popular discontent seemed to be particularly directed, as this circumstance furnished ground for presenting the minister as the author of the fermentation. As yet there has been only time to learn the change of the ministry. What change it will effect in the politics of Spain can be only conjecture. It is an event however which cannot be indifferent to any of the powers that are in the way of having to do with Spain either as friends or foes.
          The disorders and riots which I mentioned to you in my last as prevailing here continue to increase and spread throughout all parts of the kingdom. Not a day passes without seriously alarming information of this kind being brought to the assembly from some one or other of the departments. The causes are various in various places. It was evident that nothing could contribute so much to stop their dangerous progress as energy in the government. This however could be expected only in a small degree at best in the present state of men’s minds and under the present constitution. It has been matter of astonishment and mortification therefore to all the friends of this country to see that even this was sacrificed by a division which existed among the members of the council. Neither party being strong enough to displace the other kept the action of government as it were in suspense. The unhappy monarch who has made so many attempts in vain to put the present order of things in motion seemed to despair of success and consider all his efforts useless, and of course remained in this position without any other endeavour than that of uniting the two parties in the Council who in fact were divided more by vanity than any thing else.
          The majority of the assembly were hostile to both parties, as they will ever be to those who wear the name of ministers, but particularly so to M. de Bertrand who was at the head of one party in opposition to the minister of war at the head of the other. They passed a vote some days ago that he had lost the confidence of the nation and addressed it to the King. Whilst he had it under consideration letters from the three generals (M. Rochambeau, M. Luckner and M. de la fayette, assembled here, addressed to M. Narbonne (the minister of war) entreating him not to resign as they had heard was his intention, and his answer mentioning his division with M. de Bertrand and consenting at the same time to remain a little longer as it were at their request) were published in the gazettes. This was done by an imprudent friend of M. de Narbonne who thought that in addition  to the vote of the assembly it would force the King to sacrifice the minister of the marine to that of the war department and thus put the council at his disposition. It produced quite the contrary effect. The King though without energy of character has yet moments of anger which for an instant supply the place of force, and pushed on by M. de Narbonnes enemies he displaced him the day before yesterday without the smallest warning though it is known it will displease the three generals and all the army.—He announced this change yesterday to the assembly, and mentioned at the same time that he had given him for successor M. de Grave. He is a young man who has much virtue and worth but absolutely without experience and unfit for such a place at such a time.
          The King at the same time informed the assembly that he had examined their vote with respect to M. de Bertrand and had not judged proper to withdraw his confidence from him. In this situation of things the enemies of M. de Lessart in the assembly brought forward a proposition for passing what they call a decret d’accusation et d’arrestation against him. It was immediately passed without his being heard or even the presumption of proof offered. The principal article is his conniving at the league of foreign powers against the French constitution. He was conducted this morning to Orleans where he is to be judged by the haute cour nationale. M. de Bertrand has sent his resignation to the King who has announced it by a most flattering letter desiring him to remain until he shall name his successor.
          This was the situation of affairs yesterday when an express arrived from Vienna with an account of the Emperors death after three days sickness only. It has overwhelmed the court and particularly the Queen, with grief. The public mind is as it were stunned with the event. It is viewed differently by the different parties and even by different persons in the same party. Should any contestation arise about the election of the Emperor, it may find employment for the Germanic body at home and thus rescue this country with greater certainty from foreign war, but should the Archduke Francis be elected as I apprehend without opposition, the death of the Emperor may be considered as a real calamity for France under various points of view.—I shall send a duplicate of this letter by the way of Havre, and with it a copy of the official communications between the Ministry of Vienna and France mentioned in my last. This letter goes by the way of England and carries assurances of the sentiments which animate your friend & servant,
          
            W. Short
          
        